Exhibit 10.3

AMENDMENT NO. 2 TO

CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
April 18, 2011 and is among OHCP HM ACQUISITION CORP. (“OH Holdings”), THE
HILLMAN COMPANIES, INC. (“Holdings”), THE HILLMAN GROUP, INC. (“HGI” and
together with Holdings, the “Borrower”), the Lenders (as defined in the Credit
Agreement referred to below) party hereto, BARCLAYS BANK PLC, as Administrative
Agent, and, for purposes of Sections 6 and 7 hereof, certain subsidiaries of OH
Holdings as Guarantors.

RECITALS:

WHEREAS, the Borrower, the Lenders, and Barclays Bank PLC, as Administrative
Agent, Issuing Lender and Swingline Lender, are parties to a Credit Agreement
dated as of May 28, 2010 (as amended by Amendment No. 1 to Credit Agreement
dated as of December 22, 2010 and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, as contemplated by Section 10.03 of the Credit Agreement, the Borrower
has requested that the Lenders amend certain terms of the Credit Agreement as
hereinafter provided, and the Lenders party hereto have agreed to amend the
Credit Agreement subject to the satisfaction of the conditions precedent to
effectiveness set forth in Sections 4(a) and 4(b) hereof, as applicable.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. Defined Terms. Except as otherwise defined in this Amendment,
capitalized terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement. As used herein, “Lead Arrangers”
means Barclays Capital, the investment banking division of Barclays Bank PLC and
Morgan Stanley Senior Funding, Inc., in their respective capacities as joint
lead arrangers for this Amendment and Barclays Capital, the investment banking
division of Barclays Bank PLC and Morgan Stanley Senior Funding, Inc., GE
Capital Markets, Inc., in their respective capacities as joint bookrunners for
this Amendment.

Section 2. Initial Amendments to the Credit Agreement. Subject to the
satisfaction of the conditions set forth in Section 4(a) hereof, effective as of
the Initial Second Amendment Effective Date (as defined in Section 4(a) hereof),
the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended as follows:

(i) the definition of “Consolidated EBITDA” is hereby amended by:

(A) replacing the word “and” immediately prior to clause (N) in the first
paragraph thereof with “,”;

(B) adding the words “and (O) fees and out-of-pocket expenses of the Borrower
and its Consolidated Subsidiaries incurred in connection with the Second
Amendment” immediately after the words “Closing Date” at the end of clause
(N) in the first paragraph thereof; and



--------------------------------------------------------------------------------

(C) adding the word “Total” immediately after the word “the” and prior to the
words “Leverage Ratio” in the second line of the last paragraph thereof;

(ii) the definition of “Permitted Business Acquisition” is hereby amended as
follows:

(A) clause (v) thereof is hereby amended and restated in its entirety to read as
follows:

(v) (A) no Default or Event of Default shall have occurred and be continuing
immediately before or immediately after giving effect to such Business
Acquisition and (B) Holdings shall have delivered to the Administrative Agent a
Pro-Forma Compliance Certificate demonstrating that, after giving effect to such
Business Acquisition on a Pro-Forma Basis, (a) the Secured Leverage Ratio as of
the date of such Business Acquisition and as of the last day of the most
recently ended fiscal quarter of Holdings and its Consolidated Subsidiaries
shall not be greater than 4.00:1.00 and (b) the Total Leverage Ratio as of the
date of such Business Acquisition and as of the last day of the most recently
ended fiscal quarter of Holdings and its Consolidated Subsidiaries shall not be
greater than 6.00:1.00; and

(B) clause (vi) thereof is amended by replacing the words “; and” at the end
thereof with “.”; and

(C) clause (vii) thereof is deleted in its entirety;

(iii) the definition of “Pro-Forma Basis” is hereby amended by:

(A) replacing the reference to “Section 6.01(c)” therein with a reference to
“Section 6.01(d)”;

(B) replacing the words “second sentence” therein with the words “third
paragraph”;

(C) (a) replacing the word “covenants” with the word “covenant” and (b) adding
the words “or of the Interest Coverage Ratio, Secured Leverage Ratio or the
Total Leverage Ratio with respect to any other provision hereof” after the
reference to “Section 7.16” in the third sentence therein; and

(D) adding the words “shall be taken into account” immediately after the word
“Adjustments” at the end of clause (v) therein;

(iv) the definition of “Pro-Forma Compliance Certificate” is hereby amended by
replacing the reference to “Section 6.01(c)” therein with a reference to
“Section 6.01(d)”; and

(v) the following defined term is added in proper alphabetical sequence:

“Second Amendment” means Amendment No. 2 to Credit Agreement, dated as of
April 18, 2011, among OH Holdings, Holdings, HGI, the other Credit Parties party
thereto, the Lenders party thereto and the Administrative Agent.

 

2



--------------------------------------------------------------------------------

(b) Section 2.09(b)(ii) of the Credit Agreement is hereby amended by replacing
the words “, (B) and (C)” therein with the words “and (B)”;

(c) Section 2.10(d) of the Credit Agreement is hereby amended by:

(i) adding the words “and repaying such Lender’s outstanding Loans, such
Lender’s pro-rata share (computed in accordance with its Revolving Commitment
Percentage) of all non-reimbursed LC Disbursements and all accrued interest,
fees and other amounts owing to such Lender hereunder, in each case,”
immediately after the word “Commitment” in clause (x) in the first sentence
thereof;

(ii) adding the words “, its outstanding Loans and its pro-rata share (computed
in accordance with its Revolving Commitment Percentage) of all non-reimbursed LC
Disbursements” immediately after the word “Commitment” in clause (y) in the
first sentence thereof;

(iii) adding the words “and, in each such case, satisfying the conditions set
forth below” immediately after the reference to “Section 10.06” in the first
sentence thereof;

(iv) replacing the words “clause (2) above” in the second sentence thereof with
the words “this Section 2.10(d)”;

(v) replacing the words “all LC Disbursements that have been funded by (and not
reimbursed to) it under Section 2.05” in clause (i)(A) therein with the words
“its pro-rata share (computed in accordance with its Revolving Commitment
Percentage) of all non-reimbursed LC Disbursements”;

(vi) adding the following new paragraph immediately prior to the last paragraph
thereof:

Notwithstanding the foregoing, in the case of the replacement of a Lender
pursuant to this Section 2.10(d), upon (i) payment of all amounts owing to such
replaced Lender as set forth in clauses (i) and (ii) above, such Lender shall,
without any further consent or other action by it, cease to constitute a Lender
hereunder; provided that the provisions of this Agreement (including the
provisions of Article III and Sections 10.04 and 10.05) shall continue to govern
the rights and obligations of a replaced Lender with respect to any Loans made,
any Letters of Credit issued or any other actions taken by such replaced Lender
while it was a Lender. Each Lender agrees that if the Borrower exercises its
right hereunder to replace a Lender pursuant to and in accordance with this
Section 2.10(d), such replaced Lender shall, promptly after receipt of written
notice from the Borrower of its election to exercise such right, execute and
deliver all documentation necessary to effectuate such assignment in accordance
with Section 10.06. In the event that a replaced Lender does not comply with the
requirements of the immediately preceding sentence within one Business Day after
receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.06 on
behalf of a replaced Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.06.

(vii) replacing the words “and LC Obligations held by such Lender” in clause
(i)(A) in the last paragraph thereof with the words “held by such Lender and
such Lender’s pro-

 

3



--------------------------------------------------------------------------------

rata share (computed in accordance with its Revolving Commitment Percentage) of
all non-reimbursed LC Disbursements”;

(d) Section 2.15(a) of the Credit Agreement is hereby amended by:

(i) deleting the words “for all such New Term Loan Commitments not in excess of
$100,000,000 in the aggregate and” and the words “(or such lesser amount that
shall constitute the difference between $100,000,000 and all such New Term Loan
Commitment obtained prior to such date)” in the first paragraph thereof; and

(ii) amending and restating clause (iv) in the second paragraph thereof in its
entirety to read as follows:

(iv) the Secured Leverage Ratio as of the Increased Amount Date and as of the
last day of the most recently ended fiscal quarter of Holdings and its
Consolidated Subsidiaries, calculated on a Pro-Forma Basis after giving effect
to any such New Term Loan Commitments (and assuming that all such New Term Loan
Commitments have been fully drawn), shall not be greater than 4.00:1.00;

(e) Section 4.02(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(d) Availability; Secured Leverage Ratio. Immediately after giving effect to the
making of a Revolving Loan or Swingline Loan (and the application of the
proceeds thereof) or to the issuance of a Letter of Credit, as the case may be,
(i) the sum of the Revolving Loans outstanding plus the amount of all LC
Obligations outstanding plus all Swingline Loans outstanding shall not exceed
the Revolving Committed Amount, (ii) the amount of all LC Obligations
outstanding shall not exceed the LC Committed Amount, (iii) the sum of all
Swingline Loans outstanding shall not exceed the Swingline Committed Amount and
(iv) the Secured Leverage Ratio, calculated on a Pro-Forma Basis, shall not be
greater than 4.00:1.00.

(f) Section 6.01(d) of the Credit Agreement is hereby amended by replacing the
word “covenants” therein with the word “covenant”;

(g) Section 7.01 of the Credit Agreement is hereby amended by:

(i) amending and restating clause (iv) thereof in its entirety to read as
follows:

(iv) Debt of HGI or its Subsidiaries (A) secured by Liens permitted by clauses
(xi), (xii) and (xiii) of Section 7.02, (B) acquired or assumed in a Permitted
Business Acquisition or in connection with the acquisition of assets or
(C) issued to a seller of assets or a Person that is the subject of a Permitted
Business Acquisition or that is otherwise incurred to fund consideration payable
in a Permitted Business Acquisition (and for no other purpose) in a transaction
permitted by this Agreement; provided that (x) no Default or Event of Default
shall have occurred and be continuing immediately before or immediately after
giving effect to the issuance or other incurrence of any such Debt and any
related Permitted Business Acquisition (if any) and (y) Holdings shall have
delivered to the Administrative Agent a Pro-Forma Compliance Certificate
demonstrating that, after giving effect to the issuance or other incurrence of
any such Debt and any

 

4



--------------------------------------------------------------------------------

related Permitted Business Acquisition (if any) on a Pro-Forma Basis, (a) the
Secured Leverage Ratio as of the date of such issuance or other incurrence and
any such related Permitted Business Acquisition (if any) shall not be greater
than 4.00:1.00 and (b) the Total Leverage Ratio as of the date of such issuance
or other incurrence and any such related Permitted Business Acquisition (if any)
shall not be greater than 6.00:1.00;

(ii) replacing clause (xi) thereof with “(xi) [reserved]”;

(iii) deleting the word “and” at the end of clause (xvii) thereof;

(iv) amending and restating clause (xviii) thereof in its entirety to read as
follows:

(xviii) Debt of Foreign Subsidiaries of HGI in an aggregate principal amount not
to exceed $1,000,000 at any time outstanding; and

(v) adding the following new clause (xix) immediately after clause
(xviii) therein:

(xix) unsecured Debt of HGI and Guaranty Obligations of Holdings or any of its
Subsidiaries in respect thereof; provided that, immediately prior to and
immediately after giving effect to the incurrence of any unsecured Debt pursuant
to this clause (xix), (A) no Default or Event of Default shall have occurred and
be continuing and (B) the Total Leverage Ratio as of the date of incurrence of
such unsecured Debt and as of the last day of the most recently ended fiscal
quarter of Holdings and its Consolidated Subsidiaries, calculated on a Pro-Forma
Basis, shall not be greater than 6.00:1.00.

(h) Section 7.05(xiv) of the Credit Agreement is hereby amended by (i) replacing
the words “all of the financial covenants set forth in Section 7.16(a)” therein
with the words “the financial covenant set forth in Section 7.16” and
(ii) replacing the reference to “Section 6.01(c)” therein with a reference to
“Section 6.01(d)”;

(i) Section 7.08(d)(i) of the Credit Agreement is hereby amended by replacing
the words “ending during any period described below, in each case” therein with
“,” and replacing the words and the table after the words “will not be less
than” therein with “2.25:1.00.”;

(j) Section 7.16 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Section 7.16 Financial Covenant. The Secured Leverage Ratio as of the last day
of any fiscal quarter of Holdings and its Consolidated Subsidiaries, for the
period of four consecutive fiscal quarters of Holdings and its Consolidated
Subsidiaries then ended, taken as a single accounting period, will not be
greater than 4.75:1.00.

(k) Section 8.03 of the Credit Agreement is hereby amended by replacing the
words “financial covenants” in each instance such words appear therein with the
words “financial covenant”.

 

5



--------------------------------------------------------------------------------

Section 3. Subsequent Amendments to the Credit Agreement. Subject to the
satisfaction of the conditions set forth in Section 4(b) hereof, effective as of
the Final Second Amendment Effective Date (as defined in Section 4(b) hereof),
the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended as follows:

(i) clause (I) of the definition of “Adjusted Eurodollar Rate” is hereby amended
by replacing “1.75% per annum” therein with the following: “(A) with respect to
Revolving Loans comprised of Eurodollar Loans, 1.75% per annum and (B) with
respect to Term Loans comprised of Eurodollar Loans, 1.50% per annum”;

(ii) the definition of “Applicable Margin” is hereby amended and restated in its
entirety to read as follows:

“Applicable Margin” means for purposes of calculating the applicable interest
rate for any day for any Loan, (i) in the case of Revolving Loans comprised of
(a) Eurodollar Loans, 3.75% per annum or (b) Base Rate Loans, 2.75% per annum
and (ii) in the case of Term Loans comprised of (a) Eurodollar Loans, 3.50% per
annum and (b) Base Rate Loans, 2.50% per annum.

(iii) clause (iii) of the definition of “Base Rate” is hereby amended by
replacing “2.75%” therein with the following: “(a) with respect to Revolving
Loans comprised of Base Rate Loans, 2.75% per annum and (b) with respect to Term
Loans comprised of Base Rate Loans, 2.50% per annum”;

(iv) the following defined term is added in proper alphabetical sequence:

“Final Second Amendment Effective Date” means April 18, 2011.

(b) Section 2.11 of the Credit Agreement is hereby amended by adding the
following new clause (d) immediately after clause (c) therein:

(d) Prepayment Premium. In the event that, at any time during the period from
and after the Final Second Amendment Effective Date to and including the first
anniversary of the Final Second Amendment Effective Date, all or any portion of
the Term Loans is either repriced (or effectively refinanced with senior secured
loan proceeds) at a lower interest cost to the Borrower through any amendment of
this Agreement or otherwise, the Borrower agrees to pay to each Term Lender, on
the date of such repricing (or effective refinancing with senior secured loan
proceeds), a prepayment premium in an amount equal to 1.00% of the stated
principal amount of such Term Lender’s Term Loans repriced (or effectively
refinanced).

Section 4. Effectiveness.

(a) The effectiveness of the amendments to the Credit Agreement set forth in
Section 2 of this Amendment is subject to the satisfaction of the following
conditions precedent (the date of such satisfaction, the “Initial Second
Amendment Effective Date”):

(i) the Borrower and the Required Lenders shall have executed and delivered
counterparts of this Amendment to the Administrative Agent;

 

6



--------------------------------------------------------------------------------

(ii) the Borrower shall have paid all fees and expenses due and payable under
the Finance Documents and set forth in an invoice delivered to the Borrower at
least one Business Day prior to the Initial Second Amendment Effective Date;

(iii) the Borrower shall have paid to the Lead Arrangers all fees and expenses
payable to the Lead Arrangers in connection with this Amendment;

(iv) each of the representations and warranties contained in Section 7 of this
Amendment shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation and warranty
that is already qualified by materiality) at and as if made as of such date
except to the extent they expressly relate to an earlier date; and

(v) no Default or Event of Default shall have occurred and be continuing.

(b) The effectiveness of the amendments to the Credit Agreement set forth in
Section 3 of this Amendment is subject to the satisfaction of the following
conditions precedent (the date of such satisfaction, the “Final Second Amendment
Effective Date”):

(i) the Initial Second Amendment Effective Date shall have occurred;

(ii) each of the Lenders holding Term Loans shall have executed and delivered
counterparts of this Amendment to the Administrative Agent or if any such Lender
has failed to consent to this Amendment (each such Lender, a “Non-Consenting
Lender”), then (A) each Non-Consenting Lender shall have assigned (or the
Administrative Agent on behalf of such Non-Consenting Lender shall have
assigned) in accordance with Section 2.10(d) of the Credit Agreement, as amended
by the amendments thereto set forth in Section 2(c) hereof, its Commitment, its
outstanding Loans and its pro-rata share (computed in accordance with its
Revolving Commitment Percentage) of all non-reimbursed LC Disbursements to one
or more existing Lenders or Eligible Assignees pursuant to Section 10.06 of the
Credit Agreement, for an amount equal in the aggregate to the sum of (x) the
principal of, and all accrued but unpaid interest on, such Non-Consenting
Lender’s outstanding Loans, (y) the amount of such Non-Consenting Lender’s
pro-rata share (computed in accordance with its Revolving Commitment Percentage)
of all non-reimbursed LC Disbursements, together with all accrued but unpaid
interest with respect thereto and (z) all accrued but unpaid fees owing to such
Non-Consenting Lender pursuant to Section 2.11 of the Credit Agreement and
(B) each of the existing Lenders or Eligible Assignees to which any such
assignment shall have been made shall have executed this Amendment;

(iii) each of the representations and warranties contained in Section 7 of this
Amendment shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation and warranty
that is already qualified by materiality) at and as if made as of such date
except to the extent they expressly relate to an earlier date; and

(iv) no Default or Event of Default shall have occurred and be continuing.

Section 5. Costs and Expenses. Without limiting the obligations of the Borrower
under the Credit Agreement, the Borrower agrees to pay or reimburse all of the
Administrative Agent’s reasonable and documented out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation and execution
of this Amendment and the other instruments and documents to be delivered

 

7



--------------------------------------------------------------------------------

hereunder in accordance with the terms of Section 10.04 of the Credit Agreement,
including all reasonable and documented fees, disbursements and other charges of
Latham & Watkins LLP, counsel for the Administrative Agent.

Section 6. Consent and Affirmation of the Credit Parties.

(a) Each Credit Party (prior to and after giving effect to this Amendment)
hereby consents to the amendment of the Credit Agreement effected hereby (the
Credit Agreement as amended by this Amendment, the “Amended Credit Agreement”)
and confirms and agrees that, notwithstanding the effectiveness of this
Amendment, each Finance Document to which such Credit Party is a party is, and
the obligations of such Credit Party contained in the Amended Credit Agreement,
this Amendment or in any other Finance Document to which it is a party are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, in each case as amended by this Amendment. For
greater certainty and without limiting the foregoing, each Credit Party hereby
confirms that the existing security interests granted by such Credit Party in
favor of the Collateral Agent, for the benefit of the Secured Parties (as
defined in each of the Security Agreement and the Pledge Agreement), pursuant to
the Finance Documents in the Collateral described therein shall continue to
secure the obligations of the Credit Parties under the Amended Credit Agreement
and the other Finance Documents as and to the extent provided in the Finance
Documents. Each Subsidiary Guarantor reaffirms and agrees that its guarantee of
the obligations of the Credit Parties under the Amended Credit Agreement and the
Finance Documents is, and shall continue to be, in full force and effect and is
hereby ratified and confirmed in all respects.

(b) Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, such Subsidiary
Guarantor is not required by the terms of the Credit Agreement, the Amended
Credit Agreement or any other Finance Document to consent to the amendments to
the Credit Agreement effected pursuant to this Amendment and (ii) nothing in the
Credit Agreement, the Amended Credit Agreement, this Amendment or any other
Finance Document shall be deemed to require the consent of such Subsidiary
Guarantor to any future amendments to the Amended Credit Agreement.

Section 7. Representations and Warranties. Each Credit Party hereby represents
and warrants, on and as of the date hereof, the Initial Second Amendment
Effective Date and the Final Second Amendment Effective Date, that:

(a) All of the representations and warranties made by the Credit Parties in the
Finance Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representation and
warranty that is already qualified by materiality) at and as if made as of such
date except to the extent they expressly relate to an earlier date.

(b) Each Credit Party has the corporate, partnership, limited liability company
or other necessary power and authority, and the legal right, to execute, deliver
and perform this Amendment and the Amended Credit Agreement and, in the case of
the Borrower, to obtain extensions of credit hereunder, and has taken all
necessary action to authorize the borrowings and other extensions of credit on
the terms and conditions of this Amendment and the consummation of the
transactions contemplated hereby and to authorize the execution, delivery and
performance of this Amendment and the Amended Credit Agreement.

(c) No consent or authorization of, filing with, notice to or other similar act
by or in respect of, any Governmental Authority or any other Person is required
to be obtained or made by or on behalf of any Credit Party in connection with
the borrowings or other extensions of credit hereunder or

 

8



--------------------------------------------------------------------------------

with the execution, delivery, performance, validity or enforceability of this
Amendment or the Amended Credit Agreement, except for consents, authorizations,
notices and filings which have been obtained or made.

(d) This Amendment and the Amended Credit Agreement have been duly executed and
delivered on behalf of such Person. This Amendment and the Amended Credit
Agreement constitute a legal, valid and binding obligation of such Credit Party
enforceable against each such Person in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law).

(e) Neither the execution and delivery by any Credit Party of this Amendment or
the Amended Credit Agreement, nor the consummation of the transactions
contemplated herein, nor performance of and compliance with the terms and
provisions of the Amended Credit Agreement by such Credit Party, nor the
exercise of remedies by the Agents and the Lenders hereunder or thereunder, will
(i) violate or conflict with any provision of the articles or certificate of
incorporation, bylaws, partnership agreement, operating agreement or other
organizational or governing documents of such Credit Party, (ii) violate,
contravene or conflict with any Law applicable to it or its properties,
(iii) violate, contravene or conflict with contractual provisions of, cause an
event of default under, or give rise to material increased, additional,
accelerated or guaranteed, rights of any Person under, any indenture, loan
agreement, mortgage, deed of trust or other instrument, material contract or
material lease to which it is a party or by which it may be bound or (iv) result
in or require the creation of any Lien (other than the Lien of the Collateral
Documents) upon or with respect to its properties, except in the case of clause
(iii) for such violations as could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

Section 8. Reference to and Effect on the Credit Agreement.

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Credit Agreement.

(b) The Credit Agreement as specifically amended by this Amendment is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. This Amendment shall be a “Finance Document” for purposes of the
definition thereof in the Credit Agreement.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the Agent
under any of the Finance Documents, nor constitute a waiver of any provision of
any of the Finance Documents.

Section 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart. Delivery by facsimile or other electronic
means of an executed counterpart of a signature page to this Amendment shall be
effective as delivery of an original executed counterpart of this Amendment.

 

9



--------------------------------------------------------------------------------

Section 10. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

Section 11. Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.

Section 12. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

OHCP HM ACQUISITION CORP.,

as OH Holdings and a Guarantor

By:  

/s/    Kevin Mailender

  Name:   Kevin Mailender   Title:   Authorized Signatory

THE HILLMAN COMPANIES, INC.,

as Borrower and a Guarantor

By:  

/s/    James P. Waters

  Name:   James P. Waters   Title:   Chief Financial Officer

THE HILLMAN GROUP, INC. ,

as Borrower and a Guarantor

By:  

/s/    James P. Waters

  Name:   James P. Waters   Title:   Chief Financial Officer

HILLMAN INVESTMENT COMPANY,

as a Guarantor

By:  

/s/    James P. Waters

  Name:   James P. Waters   Title:   Chief Financial Officer

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

ALL POINTS INDUSTRIES, INC.,

as a Guarantor

By:

 

/s/    James P. Waters

  Name:   James P. Waters   Title:   Chief Financial Officer

SUNSUB C INC.,

as a Guarantor

By:  

/s/    James P. Waters

  Name:   James P. Waters   Title:   Chief Financial Officer

TAGWORKS, L.L.C.,

as a Guarantor

By:  

/s/    James P. Waters

  Name:   James P. Waters   Title:   Chief Financial Officer

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent and a Lender

By:  

/s/    Noam Azachi

  Name:   Noam Azachi   Title:   Assistant Vice President

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

By signing below you have indicated your consent to this Amendment  

 

  , as a Lender  

By:  

 

  Name:     Title:  

For Lenders requiring a second signature block:

 

By:  

 

  Name:     Title:  

Signature Page to First Amendment